Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 10/25/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 4, 7 and 10 the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the at least two microfluidic channels intersect at a predetermined point located between the plurality of liquid reservoirs and the at least one outlet port and within the film, as recited in claim 4; an array of outlet ports comprising at least one first set of outlet ports being operatively connected to the first outwardly facing major surface of the film in fluid communication with the at least one first microfluidic channel and at least one second set of outlet ports being operatively connected to the first outwardly facing major surface of the film in fluid communication with the at least one second microfluidic channel, wherein at least one outlet port of the first set of outlet ports is disposed among the second set of outlet ports, as recited in claim 7; or the feature of at least one set of second benefit agent outlet ports operatively connected to the second outwardly facing major surface of the film in fluid communication with the at least one second benefit agent microfluidic channel, wherein at least one outlet port of the first set of outlet ports is disposed among the second set of outlet ports, as recited in claim 10, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Patent No. 6,611,707 to Prausnitz et al. which discloses a dermal delivery device (device 40, see Fig. 4A, for dermal drug delivery, see col. 1, lines 44-46) comprising: (a) film (whole thickness of device 40 formed by reservoirs 16a-d and substrate 12 forms the film) having first (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) and second outwardly facing major surfaces (secondly outwardly facing surface is the top surface of reservoirs 16a-d, opposite from where the microneedles 14 are situated); (b) a plurality of liquid reservoirs contained within the film (reservoirs 16a-16d);  5(c) each liquid reservoir (reservoirs 16a-16d) being in fluid communication with at least one microfluidic channel (there are microfluidic channels formed in substrate 12, see by way of example, Fig. 1A and see col. 5, lines 40-42); (d) at least one outlet port (outlet of fluid channels of substrate 12, which flow into the bore of the microneedles 14) operatively connected to the first outwardly facing major surface of the film (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) in fluid communication with a microfluidic 10channel (microfluidic 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783